ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_01_EN.txt. 99

SEPARATE OPINION OF JUDGE GROS
[Translation]

Having begun my study of the questions put to the Court by an ex-
amination of the competence of the World Health Assembly, it seems to
me to be useful to outline the considerations, additional to — and some-
times more far-reaching than — the reasoning in the Advisory Opinion,
which have led me to agree to its conclusions, in particular those of
paragraphs 48 and 49 and the operative clause.

There is nothing hypothetical about the question put to the Court ; the
documentation supplied by the WHO, and other documents known to the
public, show that it involves a request by almost all the member States of
the Eastern Mediterranean Regional group that the World Health Assem-
bly should decide to transfer the Alexandria office from Egypt to another
country in the region — not that there has ever been any criticism of the
performance by that office of its tasks, but solely for a reason of foreign
policy which is totally unrelated to health affairs (cf. paras. 31 and 33 of the
Opinion).

Such being the factual situation, the legal “cause” for the request for
transfer of the Alexandria office is a political decision by a group of
member States of the WHO, a counter-measure directed against Egypt
which this group of States seek to have the other member States ratify, by
deciding, in the World Health Assembly, the transfer of the office from
Egypt (cf. the views of the Government of Egypt on this point during the
discussion in Geneva on 23 May 1979, in document A32/B/SR/13, p. 6).
When these facts are known throughout the WHO as well as to all well-
informed members of the public, it seems to me that the Advisory Opinion
should put them on record as an initial element for the legal analysis it is
requested by the WHO to carry out. Since the real question is whether the
legal status of the Alexandria office vis-a-vis the WHO contemplates and
permits of a decision by the World Health Assembly to transfer it, and if so
on what conditions and according to what modalities, the first part of the
problem is to decide whether the WHO can, within the limit of its com-
petence as a specialized agency, confirm political measures which concern
only a limited number of States, when at no time has any health objective
been invoked.

This fundamental background has been left aside by the Court, and it
seems to me that the Advisory Opinion thus given is incomplete. To reply
that there are conditions to be observed by the WHO and by Egypt to
enable the hypothesis of a transfer to be put into effect “in an orderly
manner” (para. 49 of the Advisory Opinion) by-passes the fundamental
question of the lack of competence of a specialized agency to decide on

30
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 100

measures which do not fall within the functions attributed to it, and which
by their nature are foreign to the objectives defined in its constitution.

It is of course not enough to assert that since the measures contemplated
in the World Health Assembly are political actions, the Court cannot in
any way take them into account. This is not a new problem. The Court has
already had to study it, and has found that most of the questions of law put
to the Court in requests from international organizations for advisory
opinions had their origins in a political context. Thus the Court, on any
request for advisory opinion, distinguishes the political motives from the
object of the request, which must be directed to a legal question (cf.
Conditions of Admission of a State to Membership in the United Nations
(Article 4 of Charter), Advisory Opinion, 1948, I.C.J. Reports 1947-1948,
pp. 61 and 64 ; Interpretation of Peace Treaties with Bulgaria, Hungary and
Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950, pp. 70-72 :
Certain Expenses of the United Nations (Article 17, paragraph 2, of the
Charter), Advisory Opinion, I.C.J. Reports 1962, pp. 155 and 157). In this
case the Court therefore had to concentrate its examination on the actual
object of the request, i.e., the question of the competence of the World
Health Assembly to take a decision, by way of political sanction, to
transfer the Alexandria office from Egypt, at the request of the other States
in the region. Thus it is not a question of the grounds for the withdrawal,
but of the content of the decision. The conditions in which the competence
of an assembly is exercised are not without relevance for an examination of
its power of decision ; this is shown by all decisions of courts entrusted
with judicial control of decisions taken by the organs of an international
institution. Thus examination of the competence of the World Health
Assembly is, in my opinion, the initial element of the problem.

The extent of the discussion in 1962 and in 1971 (Legal Consequences for
States of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970), Advisory
Opinion, I.C.J. Reports 1971) showed that the Court on a number of
occasions has not hesitated to examine the lawfulness of measures taken by
the General Assembly of the United Nations (cf. dissenting opinion, /.C./.
Reports 1971, pp. 331-332 and 339-341) : the rule is the same for any
international organization which is entitled to request an advisory opinion
and in fact does so.

It has also been suggested in the present case that the Court should not
deal with anything other than the object strictly described in the question
put; the Advisory Opinion gives a decisive reply on this question by
pointing out that the “true” question is the legal status of the relationships
between the WHO and the Alexandria Office, and with what has become
the classic quotation from the second sentence on page 157 of the 1962
Advisory Opinion :

“It is not to be assumed that the General Assembly would thus seek
to fetter or hamper the Court in the discharge of its judicial functions ;
the Court must have full liberty to consider all relevant data available

31
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 101

to it in forming an opinion on a question posed to it for an advisory
opinion.”

I would add to this an earlier sentence in the same Advisory Opin-
ion :
“The Court ... cannot attribute a political character to a request

which invites it to undertake an essentially judicial task, namely, the
interpretation of a treaty provision.” (.C.J. Reports 1962, p. 155.)

As in 1962, “the question put to the Court is intertwined with political
questions”, but that is not a reason for refusing to examine the question
whether the Constitution of the WHO, and the international agreements
concluded by the Organization, confer competence on the World Health
Assembly to decide what is contemplated for the Alexandria Office.

Naturally, the political motivation is not in itself the subject of the
Court’s examination, and the Court should devote itself solely to the
question of the extent of the competence of the World Health Assembly to
take a particular decision to transfer the seat of a regional office, defined by
the Court as the “conditions and modalities” under which a transfer might
be contemplated, in accordance with the applicable rules of law.

Like all “specialized agencies”, within the meaning of Article 57 of the
United Nations Charter, the WHO has special functions concerning public
health (Chap. I, Art. 2, of its Constitution). with the objective of “the
attainment by all peoples of the highest possible level of health” (ibid.
Chap. I, Art. 1). The States parties to that Constitution enumerated nine
principles in its preamble, and undertook to co-operate “to promote and
protect the health of all peoples” ; there is not a single one of these nine
principles which is not exclusively directed to concern for public health.
The structure of the WHO is organized as is usual in specialized agencies :
an Assembly holding an ordinary session once a year, an Executive Board,
and a Secretariat. Whichever of these organs may be concerned, power is
only conferred upon them by the Constitution “to further the objective of
the organization” (Art. 18 (m), functions of the Health Assembly). The
competence of the Organization was defined, by the States which set it up,
as described by them in a text which is an international treaty, and as such
is subject to the examination of the Court in the present case. Article 18,
which sets out 13 functions of the World Health Assembly, connects them
all with the “field of health”.

In this context, Organization/member States, what was the sequence of
events from the outset between the WHO and Egypt with regard to the
Alexandria Office ? The Advisory Opinion gives a detailed history of these
relationships in paragraphs 11 to 27, and deduces conclusions therefrom in
paragraphs 43, 48 and 49. I would merely add that the true significance of
the actual events becomes apparent if one recalls that from 1946 to 1948
there was as yet no WHO, but an Interim Commission, a sort of general
staff without troops, which met in five sessions from 1946 to January 1948,

32
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 102

and that if the 1946 Constitution in Article 54 decided that “as soon as
practicable” it should integrate “the Pan American Sanitary Organization
...and all other inter-governmental regional health organizations in exis-
tence prior to the date of signature of this Constitution”, it is difficult to
believe that the draftsmen, highly qualified specialists in international
health problems and for the most part former delegates to prewar orga-
nizations, drafted a text which had no real content. The Pan American
Organization is the only one specifically named, but if it had been unique
the terms “all other... organizations” would have had no meaning. It has
however been contended that the Alexandria Bureau was not, in 1946-
1949, an inter-governmental regional organization, that Article 54 could
not apply to it, and that for that reason the WHO could not have “inte-
grated” the Bureau. The documentation supplied to the Court demon-
strates that from 1938 to 1946 the international and regionally represen-
tative character of the Bureau was maintained. It should however also be
added that the argument mentioned above is flawed by an error as to the
powers of a court concerning assessment of the common action of the
WHO and Egypt to “integrate” the Bureau between 1948 and 1951. The
Court must decide on the legal status of the Bureau as it was set up by the
parties (the Court has given a good account of this in paragraph 16 of the
Opinion ; the World Health Assembly resolution of 10 July 1948 is clear,
since it uses the terminology of Article 54 of the Constitution, and formally
cites it). To say in 1980 that the WHO could not integrate the Bureau in
1949-1951 implies that the common action of the WHO and Egypt during
that period, carried out according to Article 54, was unlawful and ought
retroactively to be held void. Historians enjoy rewriting history, but the
interpretation proposed here would amount first of all to denying what is
evident from the facts, i.e., the action of integration which did take place —
rightly or wrongly, that is all that critics could say of it — and furthermore
to expunging the texts which established the legal status of the relations
between the WHO and Egypt, the Bureau being declared to be disqualified
ab initio after 30 years of functioning and of express recognition by the
WHO as regional office. It would be unheard-of for an international
tribunal to be able to “annul” agreements regularly concluded in the view
of the parties, and applied between them without controversy, on the
grounds of an original non-constitutionality. At no time during the WHO
discussions on the possibility of a transfer of the Alexandria Office was
there any question of any failure whatever by Egypt to comply with the
obligations it undertook vis-à-vis the WHO under the status governed by
their common action culminating in the 1951 Agreement. On the contrary,
even the proponents of the transfer recognized that the Office was not in
question as regards its action as a regional organ.

When the WHO Constitution came into force on7 April 1948, the WHO
wished to incorporate into itself the experienced sanitary organizations
which had survived the war period, 1939 to 1945, in order to begin to
function otherwise than on paper. Furthermore, there was more to this
procedure, described in Article 54 of the Constitution, than a merely

33
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 103

provisional and ad hoc approach. For lack of staff and finance, the WHO
could not hope to replace the innumerable research centres, national or
international, official or private, which had long been occupied with health
problems throughout the world. The WHO itself describes its role as one of
assistance to national health services, of stimulating efforts to eradicate
diseases, of ameliorating hygiene, developing research and co-operation,
etc. : primarily its role is one of encouragement, information and co-
ordination. The negotiations for the incorporation of the Alexandria
Bureau, and those for the association with the Pan American Committee
during the very first years of the WHO, were not the only implementations
of this kind. The International Agency for Research on Cancer, established
in 1965, works in collaboration with the WHO without being a subsidiary
organ thereof : its Statute has been published as Appendix 2 to Basic
Documents, 1980 edition, published by the WHO. It is the 11 Participating
States of the Agency who undertake the financial responsibility, and an
independent governing Council, made up of a representative of each
Participating, State plus the Director-General of the World Health Orga-
nization, directs its work. Similarly, a recent effort to combat six serious
tropical diseases has been directed towards co-operation between States,
with voluntary participation. The role of the organs of the WHO must be
understood within this varied body of formulae for encouragement of the
most effective efforts, thus reducing to the level of an illusion the theory,
which was put forward in the World Health Assembly and before the
Court, of the “sovereignty” of that Assembly. In the performance of the
weighty task defined in the preamble to its Constitution, the WHO
depends on the conjunction of goodwill on all sides ; it has concluded
numerous agreements with organizations or with States for this purpose.
Any international agreement is binding on the parties ; the WHO should
respect the agreement which it concluded with Egypt for the Alexandria
Office.

In the absence of a “super-State”, each international organization has
only the competence which has been conferred on it by the States which
founded it, and its powers are strictly limited to whatever is necessary to
perform the functions which its constitutive charter has defined. This is
thus a compétence d'attribution, i.e., only such competence as States have
“attributed” to the organization. It is a misuse of terminology to speak of
the sovereignty of the WHO or the sovereignty of the World Health
Assembly ; States are sovereign in the sense that their powers are not
dependent on any other authority, but specialized agencies have no more
than a special competence, that which they have received from those who
constituted them, their member States, for the purpose of a well-defined
task. Anything outside that competence and not calculated to further the
performance of the task assigned lies outside the powers of the organiza-
tion, and would be an act u/rra vires, which must be regarded as without
legal effect. In my view, that is the situation shown by the dossier in the
present case ; the World Health Assembly has been called on by certain
member States to take a decision to transfer a regional office without any

34
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 104

ground of health being asserted, by way of political sanction, and such an
action does not fall within its competence.

One last point on this question. It has been contended that, in the
absence of an international tribunal competent to pass upon the legality of
the acts of an international organization, the only control of the legality of
the decisions of the World Health Assembly is through the votes of the
Organization’s member States on each decision, that once a majority has
been obtained the decision is binding on all. This is not a correct descrip-
tion of the powers of the WHO Assembly. The World Health Assembly has
not the power to set aside by unilateral decision treaties it has concluded
with a member State. In order for this to be the case, the WHO would have
to be a super-State, the very notion of which has previously been rejected
by the Court. A decision of the WHO which is contrary to international law
does not become lawful because a majority of States has voted in favour of
it. The WHO and, in particular, its Assembly were created by the member
States in order to carry out that which they had decided to do together, and
that alone ; member States are not bound to implement an unlawful act if
that is what they hold it to be, and the practice of international organi-
zations has shown that recourse is had in such circumstances to a refusal to
carry out such act. Consequently nothing is settled by a decision taken by a
majority of member States in matters in which a specialized agency over-
steps its competence. Numbers cannot cure a lack of constitutional com-
petence. In 1962 the Court stated: “Save as they have entrusted the
Organization with the attainment of these common ends, the member
States retain their freedom of action.” (Certain Expenses of the United
Nations (Article 17, paragraph 2, of the Charter), Advisory Opinion, I.C.J.
Reports 1962, p. 168). The coming, together of member States’ delegates in
the World Health Assembly does not make of that Assembly anything
more than what the Constitution specifies : an assembly to consider and
express itself with respect to health objectives. That which those State
delegates could not do in isolation, 1.e., set aside agreements between an
organization and a member State, they similarly cannot do when meeting
together in an assembly the sole common objectives of which relate to
health.

Itis of course regrettable that in no organ of the WHO and at no level did
a concern for the legality of the step of withdrawal lead to its being
properly studied and considered. The dossier transmitted to the Court by
the WHO does not meet the obligations laid down in Article 77 of its
Constitution, which provides that the Director-General “shall make ar-
rangements for the presentation of the case before the Court, inclu-
ding arrangements for the argument of different views on the question”. It
has not been possible io learn sufficiently from the documents supplied,
unsupported by any commentary, what was done within the Organization
during the critical period 1948-1951 nor what precisely was the attitude
with respect to the integration of the Alexandria Bureau of the authorities
who controlled the WHO’s actions. Nevertheless, the then Director-Gen-
eral was perfectly conversant with the travaux préparatoires on Article 54

35
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 105

of the WHO Constitution and with the intention to “integrate” regional
organizations, and the Head of the WHO Legal Division had followed all
the negotiations up to and including the conclusion of the 1951 Agreement.
Questions put by the Court or by its Members were met by generalities or
evasions (for example, the answers to the questions I put on 28 October
and 18 November 1980 concerning the problems that had arisen since
January 1978 in relation to a transfer of the WHO’s Geneva headquarters).
An international administrative service is under an obligation to maintain
such conditions as ensure the proper functioning of the organization,
which implies a duty to give detailed study and consideration to problems
which raise a question of the constitutional] and legal propriety of an action
of the organs of that organization. At the first meeting of the Working
Group “on the question of a transfer of the Regional Office for the Eastern
Mediterranean Region” on 29 May 1979, the Secretariat stated that “it
would be very important to draw a line between the political role of the
members and the neutral role of the secretariat”. The entire proceedings
before the Court have been marked by this misconception both of the
obligations of the member States of a specialized agency and of the role of
an international secretariat. The member States are bound by the obliga-
tion which they assumed in the Constitution to act within the WHO only
with health objectives in view, whilst the Secretariat must carry out the
same task of working for health, and there cannot be any question of
“neutrality” for it when it is a matter of applying the Constitution and
ensuring respect for the international obligations which bind the Organi-
zation. The same uncertainty of views is reflected in the text which the
Director-General submitted to Committee B at its meeting on 24 May
1979 (doc. A 32/B/SR/ 14, p. 3), whereby it would be decided to undertake
a study of the effects of the implementation of the transfer “taking ne-
cessary steps for its implementation”, which seems to regard a decision to
remove the Office as a foregone conclusion even before the aforemen-
tioned study of its consequences had begun. (Compare the detailed study
carried out by the United Nations Food and Agriculture Organization on
the problem of its Regional Office for the Near East, submitted before the
Conference session in November 1979, which, on 28 November, adopted
resolution 20/79 emphasizing the need to find “a solution which would
respect the interest of all Member Nations” and requested the Director-
General to use “his best and unfettered judgment”)

*
* *

Having thus set forth the reasons why I consider that the Court ought to
have gone further than it has in the reasons it gives for its Opinion, it
remains for me to indicate very briefly the reasons why I was able to vote
for its provisions.

The absorption of the Alexandria Bureau within the WHO through the
“common action” of the WHO and Egypt, in conformity with Article 54 of
the Constitution, was a valid operation comprising several successive acts

36
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 106

culminating in the 1951 Agreement, which is applicable to any difficulty
that may arise between the parties with regard to the Office’s operations or
its legal status. To bring the Regional Office’s existence in Egypt to an end
does not fall within the discretionary power of either party ; that which was
done by “common action” can only be undone by agreement. If it is not
possible to reach such agreement, either party may secure the termination
of the 1951 headquarters agreement under Section 37, which confers a right
of revision and denunciation. In the first place, the semantic discussions
concerning the word “revise” seem to me irrelevant, since in any event
Section 37 allows a request for modification of the Agreement and, in the
event of a refusal, the denunciation of the agreement. It is carrying for-
malism a long way to say that only a request for partial revision is possible ;
it would, in fact, be easy to demand a modification unacceptable to the
other party and then to denounce the Agreement. Secondly, the WHO has
itself recognized the following chain of events in the history of its nego-
tiation of the headquarters agreement with Egypt : the 1951 Agreement
follows the model draft host agreement drawn up by the WHO, which is
copied from the WHO’s Headquarters Agreement of 1948-1949 with
Switzerland, which is based on the ILO’s Headquarters Agreement with
Switzerland of 11 March 1946. And with respect to this last-named agree-
ment, the Court has seen extracts from the report of the ILO delegation to
the 1946 Montreal Conference, in which Mr. Wilfred Jenks, who nego-
tiated the text of the Headquarters Agreement with Switzerland, con-
cluded that in his view “the arrangement is terminated by mutual agree-
ment” (Constitutional Questions, para. 32). The 1951 Agreement is a head-
quarters agreement, based on the model host agreement prepared in the
WHO, and its provisions were intended to regulate the legal status of the
Regional Office established in Egypt. Both the WHO and Egypt have,
from the very beginning until the present day, taken the view that the 1951
Agreement between the WHO and the host country was concluded essen-
tially to lay down the reciprocal obligations of the parties arising from the
establishment in Egypt of a regional office. The agreement of the parties
perfected the various actions which contributed to that establishment with
a headquarters agreement regulating the operations of the Office in Egypt
and, from a legal point of view, making them possible. A transfer of
that Office makes the “revision” of the Agreement necessary because it
deprives it of its object and purpose by moving the seat of the office. The
agreement of the parties on the Alexandria “establishment” would be
broken. Section 37 is a clause that protects the parties so that the provisions
of the headquarters agreement may be implemented in an orderly manner ;
should any particular difficulties arise, “revision” is provided for and, a
fortiori, where a party wishes to put an end to all the obligations it has
contracted and without taking account of what the other party has pro-
vided nor of the services it has rendered.

Examination of the legal relations established between the WHO and
Egypt has shown the existence of a series of acts, distinct but connected by
their common objective, namely the establishment of a WHO Regional

37
INTERPRETATION OF AGREEMENT (SEP. OP. GROS) 107

Office in Egypt, and which culminated in the conclusion of the headquar-
ters agreement of 25 March 1951, which specified the legal status of the
Office, of this regional headquarters, of its staff and, above all, of its
activities in Egypt. The WHO devoted much attention between 1949 and
1951 to the conclusion of the 1951 Agreement, which was indispensable to
it in order that the Regional Office might function ; not only was it the
WHO which proposed the text, but it carefully discussed it with all the
competent bodies of the Egyptian State. As between the two parties, the
series of acts which led to the establishment of the Regional Office con-
stitutes an agreement to bring about a continuation of the health activities
of the Alexandria Bureau, integrated by common accord as a Regional
Office ; this agreement is enshrined in a treaty approved by the two parties
in proper form. Implementation in good faith of the undertakings entered
into by the WHO with Egypt for the purpose of integrating the existing
Alexandria Bureau within the WHO requires that all the provisions of the
1951 Agreement be applied, including Section 37, which makes possible an
examination of the problem of the revision and, possibly, the termination
of the treaty, whilst respecting the legal obligations assumed by the par-
tes.

The Advisory Opinion did not adopt this view, but did summarize it in
its analysis of the opinions which have been advanced, and an endeavour
has been made to amalgamate those opinions on a basis which was
necessarily that of the lowest common denominator.

That being the case, it is with the benefit of all the foregoing observations
that, taking into account the precise legal obligations enshrined in the
operative clause of the Opinion, I have been able to subscribe to it. Above
all, I maintain that the WHO Assembly lacks competence to terminate the
Regional Office’s legal status unilaterally for reasons other than the health
objectives laid down in the Constitution of the WHO.

(Signed) André GROS.

38
